Citation Nr: 1730176	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a left knee injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2007 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in September 2014 and March 2016.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The issues of entitlement to service connection for bilateral hearing loss and an increased rating for residuals of a left knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2016, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to a TDIU was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2016).  In the present case, the Veteran has withdrawn his appeal for entitlement to a TDIU, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for entitlement to a TDIU is dismissed.


REMAND

Concerning the claim for entitlement to service connection for bilateral hearing loss, the Board notes that in his June 2016 hearing, the Veteran testified that his military occupational specialty (MOS) was as an artilleryman.  Additionally, the Veteran has had two VA examinations to evaluate his hearing.  The first, in July 2009, noted that the Veteran had mild hearing loss at 4000 Hz, upon his enlistment audiogram in 1969.  During the VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner reported that an opinion regarding service connection for hearing loss would be based on speculation due to the lack of an exit examination at the time of the Veteran's discharge from active service.  The Veteran had another VA examination in December 2010 to evaluate his hearing.  This examination was primarily given to determine if service connection was warranted for tinnitus, and as a result, there was no etiological opinion regarding the Veteran's claimed hearing loss.  As a result, a new VA examination is necessary to determine the etiology of the Veteran's current bilateral hearing loss.

Concerning the claim for an increased rating for residuals of a left knee injury, the Board notes that the last time the Veteran's service-connected left knee was evaluated was in December 2012.  Additionally, during his June 2016 hearing, he testified that his knee condition had worsened.  He noted that he had swelling, persistent pain, popping and cracking of his knee, and that it had instability.  A new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected left knee disability.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his bilateral hearing loss and service-connected left knee disability.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.
2. After the completion of the foregoing, schedule the Veteran for a VA audiological examination.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or greater) that his hearing loss is etiologically related to active service, to include the conceded acoustic trauma he experienced as an artilleryman.  

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.

3. Schedule the Veteran for an appropriate VA orthopedic examination to determine the current nature, extent, and severity of his left knee disability.  The entire claims folder should be made available to and reviewed by the examiner.  Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.  

The joint should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite joint.  

The examiner should further comment on:

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b. The examiner should report on whether there is subluxation or lateral instability of the left knee, and if present, indicate whether it is slight, moderate, or severe.

c. The examiner must then render an opinion concerning the effect of the Veteran's service-connected left knee disability on his ordinary activity and his ability to procure and maintain employment.

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


